Citation Nr: 1723741	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD), right hip.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from April 1985 to September 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA medical examinations for his right hip DJD in November 2008 and February 2011.  He was also afforded a VA examination on his left hip in September 2009.  

The Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court) after the Veteran's examinations were performed.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion (ROM) testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the ROM testing described in the final sentence of § 4.59.  Unfortunately, the November 2008 and February 2011 VA examination reports do not comply with Correia.  While each examination included ROM testing, they did not include ROM testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing motion.  Although the ROM testing of the opposite joint is documented in the September 2009 VA examination, it suffers from the same deficiencies.  The Veteran must be afforded a new VA examination to correct the deficiencies noted above.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate VA examination to identify the severity of his service-connected degenerative joint disease, right hip, in compliance with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



